
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3

Execution Version



MAUI LAND & PINEAPPLE COMPANY, INC.

WAIVER AND AMENDMENT NO. 2 TO REGISTRATION RIGHTS AGREEMENT


        This Waiver and Amendment No. 2 to Registration Rights Agreement (the
"Amendment") is entered into as of April 30, 2008, by and among Maui Land &
Pineapple Company, Inc., a Hawaii corporation (the "Company"), on the one hand,
and Ohana Holdings, LLC ("Ohana"), and ZG Ventures, LLC ("ZG," and together with
Ohana, the "Investors"), being the holders of not less than a majority in
interest of the Registrable Securities, on the other hand. Reference is made to
that certain Registration Rights Agreement, dated March 12, 2007, by and among
the Company and each of the Investors, as amended by that certain Amendment
No. 1 to Registration Rights Agreement, dated April March 10, 2008 (as so
amended, the "Agreement"), obligating the Company to file a registration
statement with the Securities and Exchange Commission to register the
Registrable Securities for resale not later than March 31, 2008 (the "Filing
Deadline"). The Company and the Investors desire, pursuant to Article X of the
Agreement, to waive certain obligations and amend certain provisions of the
Agreement, as described in greater detail herein.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree as follows:

        1.    Definitions.    Capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Agreement.

        2.    Acknowledgment, Representation and Waiver.    

        (a)    Acknowledgment.    The Investors acknowledge that, pursuant to
Rule 3-09 of Regulation S-X, the Company failed to file with the Commission the
separate 2007 audited financial statements of W2005 Kapalua/Gengate Hotel
Holdings L.L.C. ("W2005 Kapalua/Gengate"), a joint venture with respect to which
MLP RCK LLC, a wholly-owned subsidiary of the Company, owned a 21.4286% interest
as of December 31, 2007, by the filing deadline of March 31, 2008. As a result
of extenuating circumstances and for reasons outside of the Company's control,
the Company did not file the audited financial statements of W2005
Kapalua/Gengate until April 1, 2008, one day after the deadline imposed by
Rule 3-09 of Regulation S-X. The W2005 Kapalua/Gengate financial statements were
filed with Amendment No. 1 to the Company's Annual Report on Form 10-K for the
fiscal year ended December 31, 2007.

        (b)    Representation.    The Company represents that, as a result of
the Company's late filing of the audited financial statements of W2005
Kapalua/Gengate, it has sought and obtained a waiver from the Commission with
respect to the timely-filing requirement set forth in General
Instruction I.A.3(b) of Form S-3, and as a result remains eligible to use
Form S-3, notwithstanding the late filing of the audited financial statements of
W2005 Kapalua/Gengate.

        (c)    Waiver.    The Investors hereby expressly waive, and agree not to
initiate any claims against the Company related to the late filing of the
audited financial statements of W2005 Kapalua/Gengate and arising as a result of
(i) the Company's breach of Section 2.1(a) of the Agreement, which required the
Company to file by the Filing Deadline a registration statement with the
Commission to register the Registrable Securities for resale, and (ii) the
Company's breach of Section 2.3 of the Agreement, which required the Company to
file all reports required to be filed by the Company with the Commission in a
timely manner so as to preserve its eligibility for the use of Form S-3;
provided, however, that this Section 2(c) shall not be construed as a waiver of
any other breach or breaches by the Company of any other provision(s) of the
Agreement.

--------------------------------------------------------------------------------



        3.    Amendments.    

        (a)   Section 1.1(a) of the Agreement is hereby amended to read in full
as follows:

        "1.1 (a)    "Effectiveness Deadline" means, (i) with respect to the
initial Registration Statement required to be filed pursuant to Section 2.1(a),
June 2, 2008 or, in the event that the Registration Statement is subject to the
Commission's review, July 31, 2008, and (ii) with respect to any additional
Registration Statement(s) that may be required to be filed pursuant to
Section 2.1(b), the 120th day following (a) the date or time on which the
Commission shall indicate as being the first date or time that such Registrable
Securities may then be included in a Registration Statement if such Registration
Statement is required because the Commission shall have notified the Company in
writing that certain Registrable Securities were not eligible for inclusion on a
previously filed Registration Statement, or (b) if such additional Registration
Statement is required for a reason other than as described in (a) above, the
date on which the Company first knows, or reasonably should have known, that
such additional Registration Statement(s) is required."

        (b)   Section 2.1(a) of the Agreement is hereby amended to read in full
as follows:

        "2.1 (a)    The Company shall file with the Commission a Registration
Statement on Form S-3 covering the resale of all of the Registrable Securities
by no later than May 2, 2008. In the event that Form S-3 is unavailable for such
a registration, then the Company, on or before May 2, 2008, will (i) file a
Registration Statement on such form as is then available to effect a
registration of all of the Registrable Securities, and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission. The Company shall use its reasonable best efforts
to have the Registration Statement declared effective by the Commission as soon
as practicable, but in no event later than the applicable Effectiveness
Deadline. By 9:30 am Eastern Standard Time on the Business Day following the
Effective Date, the Company shall file with the Commission in accordance with
Rule 424 under the Securities Act the final prospectus to be used in connection
with sales pursuant to such Registration Statement."

        4.    Miscellaneous.    

        a.    Ratification; Effect.    This Amendment shall be construed in
connection with and as part of the Agreement, and all terms, conditions, and
covenants set forth in the Agreement and each other instrument or agreement
referred to therein, as applicable, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

        b.    Further Assurances.    Each party agrees to execute such other and
further instruments and documents as may be necessary or proper in order to
complete the transactions contemplated by this Amendment.

        c.    Counterparts.    This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Signature Pages Follows]

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Waiver and
Amendment No. 2 to Registration Rights Agreement as of the date first set forth
above.

    COMPANY:
 
 
MAUI LAND & PINEAPPLE COMPANY, INC.
 
 
By:
/s/ Robert I. Webber

--------------------------------------------------------------------------------

Robert I. Webber
Chief Operating Officer and Chief Financial Officer                          
INVESTORS:
 
 
OHANA HOLDINGS, LLC
 
 
By:
/s/ Michael Mohr

--------------------------------------------------------------------------------

Michael Mohr
Managing Member
 
 
ZG VENTURES, LLC
 
 
By:
/s/ Miles Gilburne

--------------------------------------------------------------------------------

Miles Gilburne
Managing Member

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3 Execution Version



MAUI LAND & PINEAPPLE COMPANY, INC. WAIVER AND AMENDMENT NO. 2 TO REGISTRATION
RIGHTS AGREEMENT
